IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         No. WR-82,539-01


                      EX PARTE JESUS MANUEL GASPAR, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W09-30667-N(A)
               IN THE 195TH DISTRICT COURT FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to distribute methamphetamine and was sentenced to thirty-five years’ incarceration. The

conviction was affirmed on direct appeal. Gaspar v. State, No. 05-12-00121-CR (Tex.App.—Dallas

Oct. 30, 2012) (not designated for publication).

        Applicant claims, inter alia, that his guilty plea was involuntary and that counsel provided

ineffective assistance. The trial court entered a timely order designating issues (ODI), which ordered

trial counsel to provide an affidavit responding to the claims. The district clerk later forwarded the
                                                                                                     -2-

habeas application to this Court as required, see TEX . R. APP. P. 73.4(b)(5), but the factual issues

designated in the trial court’s ODI appear to remain unresolved because the habeas record contains

no affidavit from trial counsel or trial court findings.

        The habeas record supports the trial court’s determination that further fact-finding should be

made. Applicant’s habeas application is remanded to the trial court to resolve the controverted issues

of fact and to enter findings of fact and conclusions of law. To resolve the controverted issues and

make its findings and conclusion, the trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: January 28, 2015
Do not publish